Citation Nr: 1125752	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  09-32 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran  represented by:	Heather Vanhoose, Esq.


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

Effective January 1, 2010 the Veteran is in receipt of a total disability evaluation based on individual unemployability.


FINDING OF FACT

The Veteran's PTSD results in occupational and social impairment resulting in reduced reliability and productivity through such symptoms as impaired memory, disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships, but without suicidal or homicidal ideation, impaired communication, inappropriate hygiene, illogical speech, spatial disorientation, or an inability to maintain relationships.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess of 50 percent for PTSD have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9411 (2010).







REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran that fully addressed all notice elements.

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.  Additionally, the Veteran was afforded VA examinations in September 2008 and April 2010.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the Claim

The Veteran contends that the symptoms of his PTSD warrant a rating in excess of 50 percent. Because the preponderance of evidence shows that the Veteran's symptoms do not approximate the criteria for a higher rating, particularly with due application of the Schedule, the Veteran's claim is denied.  Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Disability evaluations are determined by the application of the Schedule. 38 C.F.R. Part 4 (2010). The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010). Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2010). Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required. See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).

In a December 2006 decision, the RO granted the Veteran's service connection claim for PTSD and assigned a 30 percent rating, effective June 29, 2006. 38 C.F.R. § 4.130, Diagnostic Code 9411. The Veteran filed his present claim for an increased rating in April 2008 and in a September 2008 rating decision, his disability rating for PTSD was increased from the initial 30 percent to 50 percent, effective April 29, 2008. The Veteran appealed this decision.  In an August 2010 rating decision, the RO granted service connection for a major depressive disorder and evaluated the disorder with the Veteran's PTSD.  The record shows that the Veteran has long had depressive symptoms as part of PTSD and such symptoms have never been disassociated from PTSD and therefore the disorder will be evaluated as a single entity. 

The criteria for rating psychiatric disabilities are contained in the General Rating Formula. 38 C.F.R. § 4.130. Under the General Rating Formula, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. Id.

A 100 percent evaluation is warranted when there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

Symptoms listed in VA's General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In evaluating psychiatric disabilities, the Board has adopted the Diagnostic and Statistical Manual of Mental Disorders, 4th ed., American Psychiatric Association (DMS-IV). That manual includes a Global Assessment of Functioning (GAF) scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental illness. Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM- IV).  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers). See Diagnostic and Statistical Manual of Mental Disorders, 4th ed., American Psychiatric Association (DSM-IV).

The Veteran underwent a VA examination in September 2008.  The Veteran reported experiencing depressive symptoms, including sadness, a lack of energy, decreased motivation, moderate sleep disturbance, decreased appetite, feelings of guilt, and difficulty concentrating.  The Veteran denied crying spells and suicidal ideation.  He was diagnosed with major depressive disorder, secondary to his PTSD.  

However, the Veteran reported no major difficulties; he feels close with his wife and characterized his relationship with his daughter and granddaughter as "wonderful."  The Veteran also reported close friendships with his neighbors and co-workers.  The Veteran also noted that while he is often reluctant to participate in activities, he does enjoy them.  

Although the Veteran reported that he formerly enjoyed camping and working on old cars, he now had to "be pushed" to do anything.  However, he reported that he still participated in these activities which he enjoyed.

The Veteran was noted to be employed, although he reported difficulty concentrating when completing repetitive tasks at work. He reported experiencing intrusive trauma-related thoughts and memories.  However, the examiner reported there was no reduced reliability and productivity due to PTSD symptoms. 

Upon a mental status examination, the examiner found the Veteran to have a cooperative attitude with a normal affect. His speech was unremarkable, as was his psychomotor activity, thought process, and content.  The Veteran was fully oriented, denied hallucinations, had good impulse control, no episodes of violence, and had no homicidal or suicidal thoughts.  The examiner noted that the Veteran had generally mild social impairment, although most aspects of his social functioning remained intact. 

The Veteran's PTSD symptoms include intrusive trauma-related memories daily and he is moderately distressed by them.  He experiences approximately three nightmares per month and has moderate sleep disturbance due to these nightmares.  The Veteran did not report flashbacks or physiological reactions.  He is irritable and hypervigilant in public places.  The Veteran is also able to maintain his personal hygiene.  The examiner diagnosed the Veteran with PTSD and major depressive disorder, secondary to PTSD and assigned a GAF score of 60.  

The Veteran appeared at a hearing in the RO in March 2009 related to another claim.  However, as it bears upon his social functioning and his ability to engage in social relationships, he reported that he and his spouse took dance lessons.  In a November 2009 hearing, the Veteran testified that he was hospitalized in September 2009 for chest pains related to his PTSD.  

Another VA examination was conducted in April 2010.  The Veteran reported depression, irritability, sleep disturbance, difficulty concentrating on household projects, decreased motivation and concentration, and feelings of worthlessness and guilt.  The Veteran stated that he had a "great" relationship with his wife, daughter, son-in-law, and granddaughter; however, he does not socialize much outside his immediate family.  The Veteran denied suicide attempts and violence.  

A psychological examination revealed unremarkable speech, normal affect, anxious mood, full orientation, and an unremarkable thought process with no delusions or hallucinations.  The examiner noted paranoid ideation.  The Veteran reported panic attacks one to two times per week.  He is able to maintain minimal personal hygiene and has no episodes of violence with good impulse control.  His remote memory is mildly impaired, but his recent and immediate memory is normal.  

Regarding his PTSD symptoms, the Veteran experiences intrusive thoughts nearly daily with a moderate intensity.  He has moderately-severe traumatic dreams once per week and moderate physiological response to triggers one to two times per week.  The Veteran denied flashbacks.  He avoid events that arouse traumatic memories, has mild to moderate detachment from others, difficulty falling and staying asleep, frequent outbursts of anger, difficulty concentrating, and an exaggerated startle response.  The Veteran presented as withdrawn and reclusive, with the exception of his immediate family.  The examiner diagnosed the Veteran with PTSD, chronic and major depressive disorder, recurrent in partial remission, secondary to PTSD and assigned a GAF score of 55.  

The Board finds that at no point does the medical evidence show that the Veteran's PTSD symptoms approximate the criteria supporting a rating in excess of 50 percent for the reasons explained below. Id.; Mauerhan, supra. The criteria contemplated by the 70 percent rating contemplate symptoms including suicidal ideation, impaired speech, near continuous panic or depression, neglect of personal appearance or hygiene, spatial disorientation, and an inability to maintain relationships. Id.  To date, the record does not show the Veteran having inadequate hygiene, significantly impaired speech, or continuous panic or depression.  The Veteran's symptoms primarily manifest as difficulty concentrating, disturbed sleep, hypervigilance, and irritability.  These symptoms are contemplated by the 50 percent rating.

The records show that the Veteran maintains a positive relationship with his family, and continues to participate in activities he enjoys.  Although during the pendency of his claim he stopped working, in April 2010 he reported that he retired from work, and that he and his wife frequented restaurants once or twice weekly.  He also has reported that he and his wife sometimes visit an Amish community - all of these factors indicating that the Veteran clearly has some impairment from PTSD and depressive symptoms, he is not unable to engage in social and occupational activities, including an ability to establish and maintain effective relationships as contemplated in a 70 percent rating.  Equally significant is the fact that there is no evidence of suicidal or homicidal thoughts, violence, hallucinations, delusions, or cognitive decline.  The Veteran's GAF scores have ranged from 55 to 60 for moderate symptoms. 

The Board has considered entitlement to a staged rating based on the variances in the Veteran's symptomatology.  However, as stated above, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas and a 100 percent rating is warranted when there is a total occupational and social impairment due to symptoms, such as persistent delusions or hallucinations.  The entirety of the Veteran's symptoms did not manifest as occupational and social impairment with deficiencies in most areas or total occupational and social impairment.

A review of VA treatment records and VA examination reports does not reveal that the Veteran experiences gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting others or disorientation to time or place. The Veteran has been noted to be able to maintain minimum hygiene. Additionally, the Veteran has not experienced suicidal or homicidal ideations; obsessional rituals; or speech intermittently illogical, obscure, or irrelevant. Also, while the Veteran admitted to have panic attacks, they do not rise to the level of near continuous panic or depression.  Finally, although the Veteran has presented with complaints of memory problems, there is no indication in the record that he has experienced memory loss of such severity that the Veteran forgets the names of close relatives, his own occupation, or name. Accordingly, a rating in excess of 50 percent for PTSD is denied.

Extraschedular evaluation

The Board finds no reason for referral to the Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1). That is, there is no evidence of exceptional or unusual circumstances, such as frequent hospitalization or interference with employment, to suggest that the Veteran's PTSD is not adequately compensated by the regular rating schedule. See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).

ORDER

Entitlement to an increased rating in excess of 50 percent for PTSD is denied.



____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


